Citation Nr: 1548582	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-41 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In this regard, the Board observes that a December 2008 rating decision adjudicated the Veteran's September 2008 application to reopen a previously denied claim for service connection for bilateral hearing loss and determined that new and material evidence had not been received in order to reopen such claim as the evidence continued to fail to show a current bilateral hearing loss disability for VA purposes.  Thereafter, in May 2009, the Veteran submitted additional evidence consisting of a private audiogram that purports to show a bilateral hearing loss disability for VA purposes.  Consequently, the Veteran's claim was reconsidered in the August 2009 rating decision pursuant to 38 C.F.R. § 3.156(b) (2015).  Therefore, the Veteran's claim stems from his September 2008 application.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2012.  The transcript has been associated with the Veteran's record.  Additionally, the Veteran and his representative were provided with a copy of the transcript in February 2013.

This case was previously before the Board in April 2013, at which time the Board reopened a previously denied claim of entitlement to service connection for bilateral hearing and remanded the reopened claim for additional development.  The case now returns for final appellate review.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) electronic files.

The Board notes that, in April 2015, the Veteran appears to have applied for CHAMPVA benefits for his spouse; however, the Veteran is advised that the Veterans Benefits Administration (i.e., the RO) does not adjudicate such applications.  Rather, such must be mailed to Chief Business Office Purchased Care, CHAMPVA Eligibility, PO Box 469028, Denver, CO 80246-9028, or submitted by fax at 303-331-7809.


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current bilateral hearing loss disability as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2008 letter, sent prior to the initial unfavorable decision issued in August 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in November 2008 and July 2013 in order to determine the nature and etiology of his claimed bilateral hearing loss.  The Board finds that such VA examinations are adequate to decide the issue as they were performed by a state-licensed audiologist and included a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test pursuant to 38 C.F.R. § 3.385.  In this regard, the Board notes that such audiological testing, as well as all valid audiological testing conducted prior to, and during, the pendency of the claim fails to reveal a current diagnosis of bilateral hearing loss as defined by VA regulations.  Therefore, there is no need for a nexus opinion regarding such issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned Veterans Law Judge in June 2012.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the June 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  The hearing discussion focused on the elements necessary to substantiate the Veteran's claim, to include the necessity of a current disability.  In this regard, the undersigned specifically noted that the audiological testing of record revealed normal hearing for VA purposes.  Additionally, information regarding the nature of the Veteran's in-service noise exposure, the onset of hearing problems, and his belief that he has a current bilateral hearing loss disability was solicited.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, in light of the fact that the evidence of record failed to demonstrate a current diagnosis of bilateral hearing loss for VA purposes and the Veteran had submitted an April 2009 private audiogram purporting to show a current diagnosis, the undersigned remanded the case to obtain an updated audiological evaluation, which was received July 2013.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board also finds that there has been substantial compliance with the Board's April 2013 remand directives for the issue herein decided.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In April 2013, the Board remanded the instant claim in order for the AOJ to obtain a new audiological examination and readjudicate the case in a supplemental statement of the case.  Thereafter, the Veteran was afforded a VA audiological examination in July 2013 and the case was readjudicated in an August 2013 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the April 2013 Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, 22 Vet. App. at 104.

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board finds that the Veteran's testimony regarding his in-service noise exposure to be competent and credible.  Specifically, the Veteran's DD-214 shows that his military occupational specialty was petroleum storage specialist and that he served in Vietnam during the Vietnam era, and was trained in the use of an M-14 rifle.  These elements are consistent with the Veteran's claim of noise exposure.  Therefore, the Board acknowledges that the Veteran was exposed to loud noise in service.  

It is unclear whether the Veteran had bilateral hearing loss during service.  In this regard, his February 1966 pre-induction examination shows audiometric readings of 15, 15, 15 and 15 decibels in both the right and left ears at 500, 1000, 2000, and 4000 Hertz, with no readings recorded at 3000 Hertz.  The examiner also noted "MAICO," "H-1" and "automatic audio out for repairs" on the report.  Service department audiometric readings prior to October 31, 1967, are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss under 38 C.F.R. § 3.385.  Here, however, it is unclear what type of units the above audiometric scores were reported in, given the examiner's notations.  Accordingly, the Board is unable to ascertain whether the Veteran's hearing at induction was within normal limits.  Furthermore, the Veteran's April 1968 separation examination shows whispered voice testing of 15/15 which cannot be considered as reliable evidence that hearing loss did or did not occur.  See VBA Training Letter 211D (10-02), dated March 18, 2010.

In September 2004, the Veteran submitted an initial claim for service connection for bilateral hearing loss, which was denied in a January 2005 rating decision.  Thereafter, the Veteran appealed such decision to the Board, which denied the claim in a final September 2008 decision on the basis that the current medical evidence did not show that Veteran has a hearing loss disorder as defined by the VA.   

The same month the Board issued its decision, the Veteran submitted an application to reopen his claim for service connection.  In connection with such claim, he was afforded a VA audiological examination in November 2008.  This examination revealed the following puretone thresholds:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
20 dB
35 dB
20 dB
25 dB
Left Ear
10 dB
20 dB
20 dB
20 dB
25 dB

Speech Recognition
Right Ear
96%
Left Ear
96%

At such time, the examiner noted that hearing thresholds did not meet the criteria for disability under VA regulations.     

Thereafter, the Veteran submitted an April 2009 private audiological examination that revealed the following puretone thresholds:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
75 dB
80 dB
90 dB
95 dB
100 dB
Left Ear
60 dB
65 dB
65 dB
65 dB
70 dB

Based on such private audiogram, which purports to show a current bilateral hearing loss disability for VA purposes, the Board reopened the Veteran's claim in an April 2013 decision and remanded the matter in order to obtain a VA examination so as to determine the nature and etiology of the Veteran's bilateral hearing loss.

As such, in July 2013, the Veteran was afforded a VA audiological examination which revealed the following puretone thresholds:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
25 dB
35 dB
25 dB
30 dB
Left Ear
15 dB
20 dB
25 dB
25 dB
35 dB

Speech Recognition
Right Ear
94%
Left Ear
94%

The July 2013 VA examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of his military service, but also noted that the thresholds do not meet the criteria for disability under VA regulations.  The July 2013 VA examiner also noted that the April 2009 private audiological report stated "SRT/Discrimination and PT are inconsistent" and, thus, indicated that the results from April 2009 were not reliable.  

Based on the foregoing, the Board finds that the Veteran does not have a current bilateral hearing loss under 38 C.F.R. § 3.385 as audiometric testing fails to reveal that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater or that the auditory threshold in at least three frequencies are 26 decibels or greater; or that the speech recognition score using the Maryland CNC Test are less than 94 percent.  In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

The Board notes that the record contains conflicting medical opinions on the question of whether the Veteran has had bilateral hearing loss during the appeal period pursuant to 38 C.F.R. § 3.385.  On one hand, the November 2008 and July 2013 audiological findings are negative for bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  On the other hand, April 2009 audiological findings are positive for hearing loss pursuant to 38 C.F.R. § 3.385.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical evidence, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v, 22 Vet. App. at 304.

In regard to the April 2009 audiological findings, as above, the July 2013 VA examiner noted that the findings of the April 2009 examiner were not reliable because of the notation "SRT/Discrimination and PT are inconsistent."  As such, while the April 2009 audiological findings show hearing loss for VA compensation purposes, the results of the most recent July 2013 examination show that the April 2009 audiological findings were not reliable and the Veteran has not met the criteria for a diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385 throughout the pendency of the appeal.  

While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385 and, in fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect bilateral hearing loss as defined by VA regulations.

The Board has considered the allegations of the Veteran and his wife that he suffers from bilateral hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.   

Moreover, the Veteran and his spouse, as lay people, are not competent to offer a diagnosis of bilateral hearing loss as they do not possess the requisite specialized knowledge competent to render a diagnosis of hearing loss.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran and his spouse are not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for bilateral hearing loss is not warranted. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


